 
Exhibit 10.1
 
UNITED STATES OF AMERICA
BEFORE THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
WASHINGTON, D.C.
 
 

     
Written Agreement by and between
 
FOUR OAKS BANK & TRUST COMPANY
Four Oaks, North Carolina
 
and
 
FEDERAL RESERVE BANK OF RICHMOND
Richmond, Virginia
 
 
 
Docket No. 14-030-WA/RB-SM 
     

 


WHEREAS, in recognition of their common goal to maintain the financial soundness
of Four Oaks Bank & Trust Company, Four Oaks, North Carolina (the “Bank”), a
state-chartered bank that is a member of the Federal Reserve System, the Bank
and the Federal Reserve Bank of Richmond (the “Reserve Bank”) have mutually
agreed to enter into this Written Agreement (the “Agreement”); and
 
WHEREAS, on   July 27  , 2015, the board of directors of the Bank, at a duly
constituted meeting, adopted a resolution authorizing and directing Ayden R.
Lee, Jr. to enter into this Agreement on behalf of the Bank, and consenting to
compliance with each and every provision of this Agreement by the Bank.
 
NOW, THEREFORE, the Bank and the Reserve Bank agree as follows:
 
Board Oversight
 
1.           Within 60 days of this Agreement, the board of directors of the
Bank shall submit a written plan to the Reserve Bank to assure ongoing board
oversight of management and operations of the Bank.  The plan shall, at a
minimum, address, consider, and include:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           adequate oversight of new products, services, or business lines
offered by the Bank and the expansion of the marketing of current Bank products,
services, or business lines to new customer bases;
 
(b)           measures to ensure Bank management’s adherence to approved
compliance policies, procedures, and standards;
 
(c)           the requirement that Bank management document exceptions to
approved
 
Bank policies and procedure; and
 
(d)           steps to improve the information and reports that will be
regularly reviewed by the board of directors or its applicable committees in
their oversight of the operations and management of the Bank, including, but not
limited to, new products, services, or business lines and changes to the routine
and usual nature or business of existing customers.
 
New Product Review Program
 
2.         Within 60 days of this Agreement, the Bank shall submit a written
program for the review of new products, services, or business lines acceptable
to the Reserve Bank.  The program shall, at a minimum, include:
 
(a)           policies and procedures for the assessment of potential risks,
including, but not limited to, compliance, reputational, fraud, and credit risks
associated with proposed new products, services, or business lines;
 
(b)           clearly defined roles, responsibilities, and accountability for
the assessment of new products, services, or business lines;
 
(c)           a requirement that all new products, services, or business lines
receive the written approval of the board of directors prior to implementation,
distribution, or marketing;
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           policies for the implementation of appropriate risk management
procedures and controls for new products, services, or business lines;
 
(e)           provisions to determine the appropriate customer base to whom new
products, services, or business lines should be marketed to, and ensure that the
products, services, or business lines are marketed only to these customer bases;
and
 
(f)           measures to ensure that the assessments of adopted products,
services, or business lines are updated on an ongoing basis as necessary to
incorporate changes to the products, services, or business lines, or changes to
the risk factors associated with the products, services, or business lines, and
that marketing and management of the products, services, or business lines are
adjusted based on the results of the updates.
 
Customer Due Diligence
 
3.         Within 60 days of this Agreement, the Bank shall submit an enhanced
written program for conducting appropriate levels of customer due diligence by
the Bank acceptable to the Reserve Bank.  At a minimum, the enhanced program
shall include:
 
(a)           policies, procedures, and controls to ensure that the Bank
collects, analyzes, and retains complete and accurate customer information for
all customer accounts, including, generally, information such as name, principal
business activity, geographic location, and transaction volume of indirect
customers, in order to better understand these relationships;
 
(b)           a plan, with timelines, to remediate deficient due diligence for
existing customer accounts;
 
(c)           a methodology for assigning risk ratings to account holders that
considers factors such as type of customer, a customer’s business, type of
products and services, and geographic location;
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           a risk-focused assessment of the Bank’s customer base to:
 
(i)           identify the categories of customers whose transactions and
banking activities are routine and usual; and
 
(ii)           determine the appropriate level of enhanced due diligence
necessary for those categories of customers that pose a heightened risk of
conducting potentially illicit activities at or through the Bank; and
 
(e)           procedures to ensure periodic reviews and evaluations are
conducted and documented for account holders to determine whether there have
been changes to customer profiles, including, but not limited to, changes in
customers’ business models or indirect customer base.
 
Compliance with the Agreement
 
4.           Within 30 days after the end of each calendar quarter following the
date of this Agreement, the board of directors of the Bank shall submit to the
Reserve Bank written progress reports detailing the form and manner of all
actions taken to secure compliance with this Agreement and the results thereof.
 
Approval and Implementation of Programs
 
5.         (a)           The Bank shall submit to the Reserve Bank the written
programs that are acceptable to the Reserve Bank within the time periods set
forth in paragraphs 2 and 3 of this Agreement.  Each program shall contain a
timeline for full implementation of the program with specific deadlines for the
completion of each component of the program.
 
(b)           Within 10 days of approval by the Reserve Bank, the Bank shall
adopt the approved programs.  Upon adoption, the Bank shall promptly implement
the approved programs, and thereafter fully comply with them.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           During the term of this Agreement, the approved programs shall not
be amended or rescinded without the prior written approval of the Reserve Bank.
 
Communications
 
6.         All communications regarding this Agreement shall be sent to:
 

    (a)  Ms. Joan T. Garton
Vice President
Federal Reserve Bank of Richmond
P.O. Box 27622
Richmond, Virginia 27622
          (b)  Mr. David H. Rupp
President and Chief Executive Officer
Four Oaks Bank & Trust Company
P. O. Box 309
Four Oaks, North Carolina 27524-0309

 
Miscellaneous
 
7.         Notwithstanding any provision of this Agreement to the contrary, the
Reserve Bank may, in its sole discretion, grant written extensions of time to
the Bank to comply with this Agreement.
 
8.         The provisions of this Agreement shall be binding upon the Bank and
each of its institution-affiliated parties, as defined in section 3(u) of the
Federal Deposit Insurance Act, as amended (the “FDI Act”) (12 U.S.C. §§
1813(u)), in their capacities as such, and their successors and assigns.
 
9.         Each provision of this Agreement shall remain effective and
enforceable until stayed, modified, terminated, or suspended in writing by the
Reserve Bank.
 
10.       The provisions of this Agreement shall not bar, estop, or otherwise
prevent the Board of Governors, the Reserve Bank, or any other federal or state
agency from taking any other action affecting the Bank, any subsidiary thereof,
or any of their current or former institution-affiliated parties and their
successors and assigns.
 
 
5

--------------------------------------------------------------------------------

 
 
11.       Pursuant to section 50 of the FDI Act (12 U.S.C. § 1831aa), this
Agreement is enforceable by the Board of Governors under section 8 of the FDI
Act (12 U.S.C. § 1818).
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the  30th    of    July     , 2015.
 


 
FOUR OAKS BANK & TRUST COMPANY
  FEDERAL RESERVE BANK OF RICHMOND                                       By: 
/s/ Ayden R. Lee, Jr.    By:  /s/ Joan T. Garton     
Ayden R. Lee, Jr.
    Joan T. Garton     
Chairman
    Vice President   

 
 
6